WARD, Circuit Judge.
The libelant Sugar Refining Company filed '■a libel to recover cargo damage against the steamship Luckenbach in :rem and against the Insular Line, the charterer, in personam. The owners of the steamship appeared as claimants, had her value fixed :by agreement at $60,000, and gave a stipulation for her release in that amount. Subsequently the libelant, discovering its actual loss to be $87,500, was permitted to amend the libel so as to make claim in this sum. It has not made the owners parties in personam as it might have done. The Monte A. (D. C.) 12 Fed. 331; The J. F. Warner (D. C.) 22 Fed. 342. I think it quite clear that the owners of the steamship are now in the cause only as claimants, and that their liability is restricted to the amount of the stipulation.
"The charterer now files a petition for leave to bring the owners in under rule 15 of the District Court, which is as follows:
“If a defendant shall, by petition on oath, filed before answer, or within such further time as the court may allow, allege fault in any other party, in respect of the matters complained of in the libel, or shall allege that he is entitled to contribution or indemnity from any other party in respect of such matters, and shall pray that such other party be brought into the suit as a party defendant in analogy with the provisions of admiralty rule 59 of the Supreme Court, process on such petition may be issued and the cause shall proceed otherwise as in cases under the Fifty-Ninth rule.”
The owners of the steamship except to this petition on the ground that they áre already in the action as claimants; but the charterer *977asks to bring them in as respondents. In that capacity, if the libelant prevails and the owners fail to make good their claim to limitation of liability pleaded in their answer, they will be liable to the libelant for the. full cargo damage. For so much of the decree as the charterer has to pay it will be entitled to indemnification from the owners because of the warranty in the charter party that the vessel was seaworthy at the beginning of the term and that they would so maintain her. In this way the rights of all the parties can be settled in this suit. I think the petition quite in line with the spirit of Supreme Court rule 59 (29 Sup. Ct. xlvi) and with the express provisions of District Court rule 15.
Exceptions overruled, and prayer of the petition granted.